J-S44029-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                         Appellee

                    v.

OBIE DAVIS,

                         Appellant                   No. 1442 EDA 2016


           Appeal from the Judgment of Sentence April 28, 2016
           In the Court of Common Pleas of Philadelphia County
 Criminal Division at No(s): CP-51-CR-0000152-2015, CP-51-CR-0010915-
                                   2014

BEFORE: BENDER, P.J.E., SHOGAN and MUSMANNO, JJ.

MEMORANDUM BY SHOGAN, J.:                      FILED SEPTEMBER 01, 2017

      Appellant, Obie Davis, appeals from the judgment of sentence entered

on April 28, 2016, in the Philadelphia County Court of Common Pleas. We

affirm.

      The factual background in this matter was set forth by the trial court

as follows:

             Police Officer Michael Robertson testified that on December
      22, 2014, at approximately 8:15 PM, he was the driver of a
      marked patrol car, accompanied by his partner, [Officer Daniel
      Levitt,] in the vicinity of Broad and Belfield in Philadelphia. N.T.
      2/5/16, p. 11. Officer Robertson observed a blue minivan
      travelling at a high rate of speed, disregard a no-turn-on-red
      sign and continue south on Broad Street. N.T. 2/5/16, p. 11. The
      officer followed the vehicle for approximately two long blocks,
      activating his lights and siren. N.T. 2/5/16, p. 12. The mini-van
      attempted to turn right and crashed into a pole. The back of the
      vehicle became airborne. N.T. 2/5/16, pp. 13, 41.
J-S44029-17


           [Appellant] exited the driver’s side of the backwards rolling
     vehicle, running west on Cayuga Street. As [Appellant] ran
     between a church and an abandoned house. Officer Robertson
     observed that [Appellant] was holding a black handgun in his
     right hand. N.T. 2/5/16. pp. 13, 17-18, 25. Officer Robertson
     made his observation of the gun in [Appellant’s] hand from
     about 15 feet behind [Appellant], while the vehicle’s headlights
     were “illuminated right at him.” N.T. 2/5/16, pp. 26-27, 30. As
     Officer Levitt started to chase [Appellant] on foot, Officer
     Robertson was simultaneously on police radio shouting “Gun,
     gun. He’s got a gun.” N.T. 2/5/16, pp. 36, 48; Police Radio
     recording.

           [Appellant] tossed the gun over a fence, then proceeded to
     climb over a fence topped with barbed wire. N.T. 2/5/16, pp. 13,
     17, 18, 42, 49; C-8. There was a light illuminating the area
     where the gun was thrown over the fence. N.T. 2/5/16, pp. 18-
     19, 54; C-9. Officer Levitt confronted [Appellant] through the
     fence, face to face. [Appellant] then turned, picked up a gun that
     was on the ground about 5 feet from him and ran off. [N.T.]
     2/5/16, pp. 42. 44, 44-45. The gun picked up by [Appellant]
     appeared to be a small black semi-automatic. [N.T.] 2/5/16. p.
     45.

           Officer Robertson drove around the block trying to cut off
     [Appellant], while his partner, Officer Levitt, ran along the fence.
     Officer Robertson put out a description of [Appellant] on police
     radio. [Appellant] was stopped at 16th and Wingohocking by
     other officers. He was identified at that location by Officer Levitt.
     N.T. 2/5/16, pp. 13-14. 36-38, 43. [Appellant] was wearing the
     same jacket and clothes Officer Levitt had observed him wearing
     during their confrontation through the fence, and [Appellant] had
     bloody hands due to cuts from the barbed wire at the top of the
     fence. [N.T.] 2/5/16, p. 43.

           Officer Robertson and his partner searched the debris filled
     area where [Appellant] climbed the fence and the alley way, but
     did not find the gun. N.T. 2/5/16, pp. 22, 32-33. Controlled
     substances were recovered near the path [Appellant] had run
     and in the vehicle. N.T. 2/5/16, pp. 21, 46.

          Officer Robertson was a 6-year veteran of the force, who
     had made approximately 40 arrests involving firearms. N.T.
     2/5116. pp. 9-11. Officer Levitt was also a 6-year veteran of the

                                     -2-
J-S44029-17


      force, who had made approximately 20           arrests involving
      firearms. N.T. 2/5/16, p. 40.

Trial Court Opinion, 10/12/16, at unnumbered 2-3. The trial court provided

the following procedural history:

            On February 5, 2016, [Appellant] proceeded to trial before
      this Court, sitting without a jury. [Appellant] was charged with
      Possession of a firearm by a prohibited person (18 Pa. C.S. §
      6105), Firearms not to be carried without a license (18 Pa. C.S.
      § 6106), Carrying firearms in public in Philadelphia (18 Pa. C.S.
      § 6108) and Possession of a Controlled Substance (35 [P.S.] §
      780-113 (A) (16)).

            On April 26, 2016, [Appellant] was sentenced to 3½ to 7
      years state incarceration on the convictions for Possession of a
      firearm by a prohibited person (18 Pa. C.S. § 6105) and
      Firearms not to be carried without a license (18 Pa. C.S. §
      6106), to be served concurrently, and a consecutive sentence of
      4 year[s of] probation on the conviction for Carrying firearms in
      public in Philadelphia (18 Pa. C.S. § 6108). No further penalty
      was imposed on the conviction for Possession of a Controlled
      Substance (35 [P.S.] § 780-113 (A) (16)).1
            1
              On that date [Appellant] also entered a plea of
            guilty and was sentenced on an unrelated case under
            CP-51-CR-0010915-2014. No appeal has been filed
            from that sentence.

            New counsel was appointed to represent [Appellant] for
      post-sentence matters on April 28, 2016.

           On April 29, 2016, [Appellant] filed a pro se notice of
      appeal.

            On May 6, 2016, counsel filed post-sentence motions. The
      post-sentence motions were denied on June 21, 2016.

            On August 29, 2016, an order directing the filing of a
      Pa.R.A.P. 1925(b) statement was entered.

Trial Court Opinion, 10/12/16, at unnumbered 1-2.


                                    -3-
J-S44029-17


        On September 9, 2016, Appellant complied with the trial court’s order

and filed a timely Pa.R.A.P. 1925(b) statement of errors complained of on

appeal.    The trial court filed its Pa.R.A.P. 1925(a) opinion on October 12,

2016.

        On appeal, Appellant presents the following questions for this Court’s

consideration:

        1. Did the lower court err when it found that the evidence was
        sufficient to support a conviction for possession of a firearm
        under 18 Pa.C.S. §§ 6106 and 6108, where the Commonwealth
        failed to prove an essential element of both offenses, namely,
        the required barrel length or overall length of the alleged
        firearm?

        2. Did the lower court err when it found that the evidence was
        sufficient to support a conviction for possession of a firearm
        under 18 Pa.C.S. § 6105, where no firearm was recovered and
        the Commonwealth’s witnesses gave conflicting testimony as to
        whether Appellant possessed a firearm.

Appellant’s Brief at 2.

        In Appellant’s first issue, he presents a challenge to the sufficiency of

the evidence. Our standard of review is well settled:

               The standard we apply in reviewing the sufficiency of
        evidence is whether, viewing all the evidence admitted at trial in
        the light most favorable to the verdict winner, there is sufficient
        evidence to enable the fact-finder to find every element of the
        crime beyond a reasonable doubt. In applying the above test, we
        may not weigh the evidence and substitute our judgment for
        that of the fact-finder. In addition, we note that the facts and
        circumstances established by the Commonwealth need not
        preclude every possibility of innocence. Any doubts regarding a
        [Appellant’s] guilt may be resolved by the fact-finder unless the
        evidence is so weak and inconclusive that as a matter of law no
        probability of fact may be drawn from the combined
        circumstances. The Commonwealth may sustain its burden of

                                       -4-
J-S44029-17


      proving every element of the crime beyond a reasonable doubt
      by means of wholly circumstantial evidence. Moreover, in
      applying the above test, the entire record must be evaluated and
      all evidence actually received must be considered. Finally, the
      trier of fact while passing upon the credibility of witnesses and
      the weight of the evidence produced, is free to believe all, part
      or none of the evidence.

Commonwealth v. Sauers, 159 A.3d 1, 11 (Pa. Super. 2017) (citations

omitted).

      The statutes relevant to this issue provide, in pertinent part, as

follows:

      Firearms not to be carried without a license

      (a) Offense defined.--

            (1) Except as provided in paragraph (2), any person
            who carries a firearm in any vehicle or any person
            who carries a firearm concealed on or about his
            person, except in his place of abode or fixed place of
            business, without a valid and lawfully issued license
            under this chapter commits a felony of the third
            degree.

            (2) A person who is otherwise eligible to possess a
            valid license under this chapter but carries a firearm
            in any vehicle or any person who carries a firearm
            concealed on or about his person, except in his place
            of abode or fixed place of business, without a valid
            and lawfully issued license and has not committed
            any other criminal violation commits a misdemeanor
            of the first degree.

18 Pa.C.S. § 6106(a).

      Carrying firearms on public streets or public property in
      Philadelphia




                                    -5-
J-S44029-17


      No person shall carry a firearm, rifle or shotgun at any time
      upon the public streets or upon any public property in a city of
      the first class unless:

            (1) such person is licensed to carry a firearm; or

            (2) such person is exempt from licensing under
            section 6106(b) of this title (relating to firearms not
            to be carried without a license).

18 Pa.C.S. § 6108.

      A “firearm” is defined as:

      Any pistol or revolver with a barrel length less than 15 inches,
      any shotgun with a barrel length less than 18 inches or any rifle
      with a barrel length less than 16 inches, or any pistol, revolver,
      rifle or shotgun with an overall length of less than 26 inches. The
      barrel length of a firearm shall be determined by measuring from
      the muzzle of the barrel to the face of the closed action, bolt or
      cylinder, whichever is applicable.

18 Pa.C.S. § 6102.

      Appellant points out that the gun he allegedly possessed was not

recovered, and this prevented the factfinder from determining the length of

the gun’s barrel. Appellant’s Brief at 7-8. Appellant avers that the barrel

length is an essential element of the crimes of which he was convicted. Id.

Therefore, Appellant claims that the evidence was insufficient to support his

convictions. We disagree.

      While Appellant is correct that the exact length of the barrel was not

established, at trial, witnesses consistently described the firearm as a small

handgun.    Specifically, the record reflects that Officer Michael Robertson

testified that Appellant possessed a black handgun, N.T., 2/5/16, at 13, 17,


                                     -6-
J-S44029-17


and also referred to the firearm as “a small black handgun.”       Id. at 31.

Furthermore, Officer Daniel Levitt testified that Appellant’s gun was “a small

black semi-automatic.” Id. at 45. Additionally, there was no indication that

the gun had a long barrel.

      As noted above, we view the evidence in the light most favorable to

the Commonwealth as verdict winner.         Sauers, 159 A.3d at 11.        After

review, we conclude that the witnesses’ description of the firearm as a small

handgun allowed the trial court, sitting as the finder of fact, reasonably to

conclude that length of the barrel was less than fifteen inches. Accordingly,

the evidence was sufficient to establish the elements of the crimes with

which Appellant was charged.

      In his second issue, Appellant argues that the Commonwealth failed to

establish that Appellant actually possessed or constructively possessed a

firearm in violation of 18 Pa.C.S. § 6105.      Appellant’s Brief at 10.    We

disagree.

      The statute provides, in pertinent part, as follows:

      A person who has been convicted of an offense enumerated in
      subsection (b), within or without this Commonwealth, regardless
      of the length of sentence or whose conduct meets the criteria in
      subsection (c) shall not possess, use, control, sell, transfer or
      manufacture or obtain a license to possess, use, control, sell,
      transfer or manufacture a firearm in this Commonwealth.

18 Pa.C.S. § 6105(a)(1). Appellant does not dispute that he was prohibited

from possessing a firearm due to prior convictions for offenses enumerated




                                     -7-
J-S44029-17


in the statute.    Appellant’s Brief at 11.     Appellant focusses only on the

element of possession.

      When a criminal defendant is not found in actual possession of

contraband, the Commonwealth may establish possession of the contraband

through “constructive possession.”      Commonwealth v. Hopkins, 67 A.3d

817, 820 (Pa. Super. 2013).

      Constructive possession is a legal fiction, a pragmatic construct
      to deal with the realities of criminal law enforcement.
      Constructive possession is an inference arising from a set of
      facts that possession of the contraband was more likely than not.
      We have defined constructive possession as conscious dominion.
      We subsequently defined conscious dominion as the power to
      control the contraband and the intent to exercise that control. To
      aid application, we have held that constructive possession may
      be established by the totality of the circumstances.

Id. (citation omitted).

      An analysis of constructive possession is unnecessary in the present

case. Here, the testimonial evidence that the officers presented, and which

the fact-finder chose to find credible, established that Appellant was in

actual possession of the handgun. N.T., 2/5/16, at 13, 17, 31, and 45.

Nevertheless,     Appellant   avers   that   this   testimony   was   insufficient.

Appellant’s Brief at 12. Appellant is mistaken. The officers’ testimony alone

was sufficient to establish the elements of the crime. See Commonwealth

v. Robinson, 817 A.2d 1153, 1161-1162 (Pa. Super. 2003) (holding that

where the victim testified her attackers brandished handguns, but where no

handgun was discovered on the appellant’s person thirty minutes after the


                                       -8-
J-S44029-17


robbery, the victim’s testimony alone was sufficient to establish possession

of a firearm because the “[a]ppellant could have easily discarded the gun

immediately after the robbery had been effectuated”). As noted above, the

trial court, sitting as the finder of fact, was free to believe all, part, or none

of the evidence presented. Sauers, 159 A.3d at 11. The trial court found

the testimony of the officers credible and concluded, as it was free to do,

that Appellant possessed the firearm in violation of 18 Pa.C.S. § 6105.

Accordingly, we conclude that this issue is meritless.

      For the reasons set forth above, Appellant is entitled to no relief.

Therefore, we affirm the judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/1/2017




                                      -9-
J-S44029-17




              - 10 -